In a wrongful death action, defendant appeals from a judgment and order (one paper) of the Supreme Court, Dutchess County, dated November 14, 1980, which, inter alia, denied his motion for summary judgment as to the first and second causes of action in the verified complaint. Judgment and order affirmed, with $50 costs and disbursements. Defendant’s motion for summary judgment was directed at all four causes of action. Since plaintiff’s third and fourth causes of action, charging violations of section 11-101 of the General Obligations Law, were in fact dismissed on the instant motion, albeit for legal insufficiency, defendant is not aggrieved thereby and we do not pass on that portion of the disposition in any respect. As to the first and second causes of action, charging common-law negligence in the maintenance of defendant’s marina facilities, we agree that issues of fact preclude summary disposition as a matter of law. Hopkins, J.P., Damiani, Mangano and O’Connor, JJ., concur.